Case 1:21-mj-0O0095-PMS Document1 Filed 06/17/21 Page1lof4 Pageid#: 1

AO 106 (Rev. 01/09) Application for a Search Warrant CLERK'S OFFICE U.S. DIST. COURT

 

FILED

UNITED STATES DISTRICT COURT JUN 17 2094

for the
, CLERK

ay C.
Western District of Virginia ¥: Oo .

BUY ete
Case No. ON my Q4

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

280 Melrose Street
Abingdon, Virginia

Nemec nme Senet Sime? Somme” Smee”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the Western District of Virginia (identify the person or describe property to
be searched and give its jocation): 280 Melrose Street, Abingdon, Virginia - to include the residence, curtilage, garages,
outbuildings, campers, persons present, and vehicles present. Attachment A consists of a
photograph of the residence.

 

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized): See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
wh evidence of a crime;
O contraband, fruits of crime, or other items illegally possessed;
af property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of 21 U.S.C. § 846/841(a}(1)_ , and the application is based on these
facts: See Attachment C and/or 841(a}(1)

wm Continued on the attached sheet.

O) Delayed notice of ___ days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

—
Applicant’s signature

Brian Snedeker, Special Agent
Printed name and ttle

 

Swom to before me and signed in my presence.

Date: 6; ‘7 lout

City and state: Abingdon, Virginia Pamela Meade Sargent, USMJ

Printed name and title

Judge's signature

 
Case 1:21-mj-0O0095-PMS Document1 Filed 06/17/21 Page 2of4 Pageid#: 2

ATTACHMENT C

AFFIDAVIT of
Special Agent Brian Snedeker
Drug Enforcement Administration
Bristol, Virginia

1, I, Special Agent Brian Snedeker, being duly sworn hereby depose and say:

2. The purpose of this application and affidavit is to secure a search warrant for
methamphetamine distribution/conspiracy related documentary evidence and
equipmeni/supplies on the premises known as as 280 Melrose Street, Abingdon,
Virginia. This affiant, after obtaining and reviewing information, believes there is
evidence of distribution of methamphetamine and/or conspiracy to distribute
methamphetamine at 280 Melrose Street, Abingdon, Virginia in violation of 21 USC
841(a)(1) and 846/841 (a)(1).

3. Iam a Special Agent with the Drug Enforcement Administration (DEA) and have
been so employed for approximately (30) years. During my employment I have
received comprehensive classroom training from the DEA in specialized narcotic
investigative matters including but not limited to drug interdiction, drug detection,
money laundering techniques and schemes, smuggling, and the investigation of
individuals and organizations involving the smuggling, cultivation, manufacturing,
and illicit trafficking of controlled substances and controlled substance precursors. |
have participated in the investigations and subsequent arrests of hundreds of
individuals involved with the trafficking of methamphetamine (a Schedule II
controlled substance). I have also executed hundreds of search warrants related to the
trafficking and manufacturing of methamphetamine.

4, The facts set forth in this affidavit are known to me as a result of my participation in
the investigation of Ralph Phillips Jr. (hereafter referred to as “Ralph Phillips), my
training and experience, and information provided to me by other law enforcement
officers. Any reference to the gender of any unnamed person within this affidavit
does not necessarily reflect the true gender of said person.

5. Between April 15, 2021 and June 14, 2021, a confidential source (hereafter referred to
as “CS”) performed multiple (more than two) controlled purchases (monitored,
recorded, and surveilled by law enforcement) of ounce to multi-ounce quantities of
methamphetamine from Ralph Phillips within Washington County, Virginia (at Ralph
Phillips’ county of residence; located within the Western District of Virginia). The
most recent controlled purchase of methamphetamine from Ralph Phillips occurred
within the last (15) days and took place at Ralph Phillips’ known residence located at
280 Melrose Street, Abingdon, Virginia. Following the most recent controlled
purchase of methamphetamine from Ralph Phillips, the CS advised law enforcement
that Ralph Phillips told her that he obtains the methamphetamine he sells by travelling
to a methamphetamine source of supply located outside of Washington County,
Virginia. The CS’s claim regarding Ralph Phillips’ statement was subsequently
verified by law enforcement upon a review of the electronic recording of the
controlled purchase.
Case 1:21-mj-0O0095-PMS Document1 Filed 06/17/21 Page 30f4 Pageid#: 3

10.

Law enforcement has observed (via physical and/or electronic surveillance) Bennett
Hamby at Ralph Phillip’s residence during April, May, and June of 2021. A review
of Bennett Hamby’s criminal history revealed his 2016 federal felony conviction for
Conspiracy to Possess with Intent to Distribute Crystal Methamphetamine.

A review of Ralph Phillips’ criminal history revealed his 2015 felony conviction in
Virginia for possession of methamphetamine.

This affiant ts aware based on his training, experience, and conversations with other
law enforcement officers that individuals who distribute and/or conspire to distribute
methamphetamine typically maintain methamphetamine, methamphetamine
distribution paraphernalia (small, plastic, Ziploc-type baggies, digital scales, etc.),
notes, records, messages, and telephone numbers (pertaining to methamphetamine
trafficking related contacts/co-conspirators/customers), and other items as listed and
explained on Attachment B (of the Application and Affidavit for Search Warrant to
which this affidavit is attached) on their persons, inside their residences (and

related garages, outbuildings/barns, campers), inside their vehicles, and inside of
vehicles registered to other persons when those vehicles are parked at the
trafficker’s/conspirator’s residence.

This affiant is aware based on his training, experience, and conversations with other
law enforcement officers that persons who distribute and/or conspire to distribute
methamphetamine routinely have individuals who are customers and/or co-
conspirators present at their residences and related, garages, outbuildings/barns, and
campers. These customers/co-conspirators are typically drug users and drug
traffickers themselves as they generally sell some (if not all) of the
methamphetamine they purchase in order to make a profit, pay for their own drug
habits, or both. These customers/co-conspirators often illegally possess
methamphetamine and drug use paraphernalia along with notes, records, messages,
and telephone numbers (pertaining to the acquisition/distribution of
methamphetamine), and other items as listed and explained on Attachment B (of the
Application and Affidavit for Search Warrant to which this affidavit is attached) on
their persons and in their vehicles (or the vehicles they operate) which are oftentimes
parked at the methamphetamine source’s/co-conspirator’s residence.

Ralph Phillips’ known residence is 280 Melrose Street, Abingdon, Virginia.

Based upon the facts set forth above, I believe there is probable cause for the
issuance of a search warrant for the premises known as 280 Melrose Street,
Abingdon, Virginia (located within the Western District of Virginia) as there is
probable cause to believe-that there is evidence of a violation of 21 USC 841(a)(1)
and 846/841(a)(1) at said premises.

(SS Brbrn 6-(7-2e2 |

,

Brian Snedeker, Special Agent (DEA) Date
Case 1:21-mj-O0095-PMS Document1 Filed 06/17/21 Page 4of4 Pageid#: 4

 

Subscribed and sworn to before me, this the _ /7#4__ day of of
in Abingdon, Virginia.

Soande

Pamela Meade Sargent
United States Magistrate Judge
Western District of Virginia

Reviewed by:

6/13 /tovl
s/ Whitney D, Pierce PA, C2 (1-~ n6cte-soat (

Assistant United States Attorney Date

 

 

 

 
